Title: To Benjamin Franklin from Jean-Georges Treuttel, 1 June 1783
From: Treuttel, Jean-Georges
To: Franklin, Benjamin


          
            Monsieur
            strasbourg le 1. Juin 1783.
          
          A la priere, que mon ami à Berlin au quel je suis attaché prend la liberté de Vous
              adresser, je n’ajoute que, s’il y a
            des frais, je constitue le Sr. Durand Neveu Libraire rue Gallande à Paris pour y satisfaire
            & en même temps pour recevoir & m’expédier tout ce qu’il plairoit à Votre
            Excellence d’envoyer à M. Spener.
          Je profite de l’occasion, Monsieur, pour rendre mes hommages à Votre Excellence &
            l’assurer du zele respectueux avec lequel j’ai l’honneur d’être Monsieur De Votre
            Excellence Le très humble & très-obéissant serviteur
          
            TreuttelLibraire cidevant Bauer &
              Treuttel
          
         
          Notation: Treuttel 1. Juin 1783
        